Citation Nr: 0608194	
Decision Date: 03/22/06    Archive Date: 04/04/06	

DOCKET NO.  00-18 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as dental "trauma" for compensation purposes, or for 
the purpose of outpatient VA dental treatment. 

2.  Entitlement to an initial compensable evaluation for 
sarcoidosis. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for paresthesis of the right lower extremity. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for paresthesis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1995, with additional unverified service from 
September 1979 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, and a December 2004 decision by the VARO in Columbia, 
South Carolina.

In a rating decision of April 2005, the RO granted service 
connection for degenerative joint disease of the lumbosacral 
spine.  Accordingly, that issue, which was formerly on 
appeal, is no longer before the Board.

Upon review of this case, it would appear that the veteran 
currently seeks entitlement to a total disability rating 
based upon individual unemployability.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not before the Board at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.

Finally, for reasons which will become apparent, the issue of 
entitlement to an initial compensable evaluation for 
sarcoidosis is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.





FINDINGS OF FACT

1.  Dental trauma, or residuals thereof, is not shown to have 
been present in service, or at any time thereafter, nor is it 
in any way causally related to a service-connected disability 
or disabilities.

2.  The veteran's dental disorder and/or disability was in 
existence at the time of discharge from service.

3.  The veteran's certificate of discharge or release from 
service does not bear certification that the veteran was 
provided, within the ninety (90) day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment.

4.  Given that the application time limits had not run, the 
veteran's claim for service connection for a dental disorder 
in March 2004 was received within ninety (90) days of 
discharge or release from service.

5.  Current manifestations of the veteran's paresthesis of 
the right lower extremity are consistent with no more mild 
incomplete paralysis of the sciatic or femoral nerves.

6.  Current manifestations of the veteran's paresthesis of 
the left lower extremity are consistent with no more than 
mild incomplete paralysis of the sciatic or femoral  nerves.


CONCLUSIONS OF LAW

1.  Dental trauma, or residuals thereof, was not incurred in 
or aggravated by active military service, nor is it 
proximately due to or the result of a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

2.  The criteria for VA outpatient dental treatment on a one-
time correction basis have been met.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for paresthesis of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124(a), Diagnostic Codes 8520, 8526 (2005).

4.  The criteria for an initial evaluation in excess of 10 
percent for paresthesis of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8520, 8526 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of June 2001, April 2004, and 
April 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to her claims.

The veteran and her representative were also provided with a 
copy of the appealed rating decision(s), as well as May 1998 
and April 2005 Statements of the Case (SOC), and April 1999, 
January 2005, and April 2005 Supplemental Statements of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, including the criteria for 
establishing higher ratings, as well as the reasons for the 
determinations made regarding the veteran's claims.  By way 
of these documents, they were also specifically informed of 
the cumulative evidence already provided to VA, or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate her claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, as well as postservice 
medical records, examination reports, and multiple statements 
from the veteran.  Under the circumstances of this case, the 
veteran has received the notice and assistance contemplated 
by law, and adjudication of her claims poses no risk of 
prejudice to her.  See Mayfield, supra; Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion, and 


evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims).

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Factual Background

Service medical records show extensive dental treatment over 
the course of the veteran's service from 1981 to her date of 
discharge.  In an entry of October 1982, it was noted that 
the veteran had experienced essentially no improvement in her 
upper maxillary area.

In an entry of early April 1992, it was noted that the 
veteran had been without maxillary anterior teeth for six or 
more years.  Additionally noted was that the veteran might 
require orthognathic surgery in conjunction with a 
prosthesis.  Recommended at the time was that the veteran be 
considered for a transitional denture, and for other various 
dental treatment options.

Approximately two weeks later, the veteran gave a history of 
her jaw periodically "locking open" over a period of several 
years.  When questioned, the veteran denied any history of 
trauma.  Currently, she was being seen for consideration of a 
transitional replacement prosthetic denture.

At the time of a service separation examination in January 
1995, there were noted a number of restorable teeth, as well 
as many missing teeth.  Further examination revealed the 
presence of gingivitis, periodontitis, and caries.  Also 
noted was an ill-fitting upper partial removable prosthesis.

A review of the veteran's DD Form 214 shows no certification 
that the veteran was provided, within the 90-day period 
immediately prior to her discharge from service, a complete 
dental examination (including dental X-rays) and all 
appropriate dental treatment.

At the time of a VA general medical examination in December 
1995, there was noted the presence of "positive dentures" on 
the top (of the veteran's mouth).

On VA neurologic examination in April 1996, the veteran gave 
a history of a "burning sensation" in multiple parts of her 
body, including her extremities.  On physical examination, it 
was noted that the veteran's sensation was difficult to 
assess, though there appeared to be no significant sensory 
loss.

At the time of a VA respiratory examination in July 1996, the 
veteran gave a history of a burning sensation in her feet.  
The pertinent diagnosis noted was history of paresthesias of 
undetermined etiology.

During the course of a VA neurologic examination in July 
1996, the veteran once again complained of a "burning 
sensation" in multiple parts of her body.  Reportedly, 
electromyographic studies performed in 1994 showed evidence 
of peripheral neuropathy which was mainly sensory in nature.  
According to the examiner, the veteran's sensation was once 
again difficult to assess due to the presence of "vague 
responses."

In a rating decision of August 1996, the RO granted service 
connection (and respective 10 percent evaluations) for 
paresthesias of the right and left lower extremities, 
effective from January 18, 1995, the date following the 
veteran's discharge from service.

Received in June 1998 were VA outpatient treatment records 
covering the period from December 1995 to May 1998, showing 
treatment during that time for various lower extremity 
complaints, and other unrelated medical problems.

On VA orthopedic examination in June 2001, the veteran once 
again complained of paresthesias and weakness in her lower 
extremities.  Physical examination showed intact and 
symmetrical sensation to light touch in all of the dermatomes 
of the veteran's lower extremities.  Deep tendon reflexes 
were +1 at the patella, and plantar reflexes were downgoing.  
Deep tendon reflexes at the ankle were not elicited.  The 
veteran was able to stand on her toes and heels, and her 
extensor hallucis longus strength was 5/5.  Also noted was 
that the veteran's gait was within normal limits.  

At the time of a VA respiratory examination in June 2001, the 
veteran complained of paresthesias in her feet and legs.  The 
pertinent diagnosis noted was pulmonary sarcoidosis, with 
complications including arthralgias and paresthesias.

On VA neurologic examination, likewise conducted in June 
2001, there was noted the presence of peripheral neuropathy 
with mild vibratory and cold deficits, though with no focal 
sensory deficits in the legs.  Motor examination showed 
normal strength, bulk, and tone, and knee jerks were 
described as symmetrical.  At the time of examination, the 
veteran displayed an absent right ankle jerk, with a "good" 
left ankle jerk.  The pertinent diagnosis noted was 
peripheral neuropathy.

During the course of VA outpatient treatment in May 2002, the 
veteran displayed a full range of motion in all four 
extremities.  Muscle stretch reflexes were 1+ bilaterally, 
and trace at the ankles.  Sensory examination was essentially 
normal to pinprick and light touch, though possibly decreased 
to vibration on the big toes.

In March 2004, there was received the veteran's claim for 
service connection for a dental disorder, described as the 
residuals of "dental trauma."

A VA outpatient treatment record dated in March 2004 reveals 
that the veteran was seen at that time for a complaint of a 
toothache and swelling.  Examination of the veteran revealed 
a grossly deteriorated mouth, with multiple missing teeth and 
advanced caries in the remaining teeth.  Teeth numbers 27 and 
28 were completely decoronated, while tooth number 28 was 
acutely painful on palpation.  Radiographically, there was a 
radiolucent lesion around the entire residual root of tooth 
number 28.  The clinical assessment was acute periapical 
abscess.  Tooth number 28 was subsequently extracted via 
elevation and forceps under local anesthesia, with no 
purulence noted.  The veteran was advised to seek private 
dental care as soon as possible to have her remaining teeth 
extracted.  

At the time of a VA dental examination in May 2004, the 
veteran stated that, following her discharge from service in 
1995, she sought dental treatment through the VA in New 
Jersey, as had been recommended to her by a military dentist.  
However, the veteran had apparently never received that 
treatment.  In April 2004, the veteran was apparently seen at 
a VA medical center, where a left mandibular premolar was 
removed.  According to the examiner, this extraction might 
have been done on a "humanitarian basis," though he was not 
certain.  Reportedly, the veteran's tooth had been extracted 
because she had developed a dental abscess.

On physical examination, the veteran showed very, very poor 
dentition, with multiple carries in her remaining 
"maculary" teeth.  Further examination revealed an ill-
fitting partial denture in the maxilla, in conjunction with 
multiple caries on the remaining mandibular teeth.  Noted at 
the time of examination was that the veteran was missing 
teeth numbers 28, 29, 30, 31, and 32 on the left mandible 
where, according to the veteran, she had undergone 
extractions.  According to the examiner, he did not have her 
records, so he did not know exactly which teeth had been 
removed.  Noted at the time of examination was that the 
veteran did not have a partial lower denture.  However, she 
was edentulous in the left mandible.

In summation, the veteran displayed multiple dental caries.  
According to the examiner, she would probably need full 
dentelation of both maxilla and mandible, or, at a minimum, 
extensive restoration of the mandibular teeth "for which she 
stated she had no money."  Currently the veteran was able to 
open normally, and there was no evidence of any dental 
abscesses.  No oral lesions were in evidence, and the veteran 
showed no evidence of temporomandibular joint disease.

On VA peripheral nerve examination in February 2005, it was 
noted that the veteran's claims folder was available, and had 
been reviewed in its entirety.  When questioned, the veteran 
described her peripheral neuropathy only as a deep pain in 
both legs.  Reportedly, in 2002, the veteran had undergone 
nerve conduction velocities and electromyographic testing, 
both of which failed to confirm objective signs of peripheral 
neuropathy.  The veteran described two kinds of seizures, one 
of which consisted of a "drop attack" in which she suddenly 
fell down, but did not lose consciousness.  A second type of 
seizure was described as becoming confused, though not losing 
consciousness, while all the while being aware of a 
confusional state.  When questioned, the veteran was unable 
to estimate the frequency of either attack, though she had 
reportedly experienced two such attacks very recently.

According to the examiner, the distribution of the veteran's 
symptoms in terms of anatomy of the peripheral nerves would 
include all of the peripheral nerves in the lower 
extremities, which is to say, the femoral and sciatic nerves, 
and the divisions of those two nerves into their sensory and 
motor branches.

On physical examination, the veteran's right lower extremity 
showed no evidence of muscle atrophy.  Muscle strength was 
5/5 both proximally and distally, and the primary sensations 
of light touch and vibration were within normal limits.  
Ankle jerks were present, but less active than other 
reflexes, and the knee jerk was 2+, considered to be within 
normal limits.  In the left lower extremity there was normal 
muscle mass, tone, and strength, with no evidence of any 
muscle atrophy.  Primary sensations of light touch and 
vibration were within normal limits.  The ankle jerk was 2+ 
and more active than its counterpart on the right side.  The 
knee jerk was 2+ and equal to that on the right.  According 
to the examiner, with the veteran sitting in a chair and 
holding her hands outstretched, she was unable to rise to a 
standing position.  Reportedly, such findings implied a mild 
weakness in the hip flexor and extensor muscles.


The pertinent diagnosis was minimal evidence of peripheral 
neuropathic syndrome, with predominant weakness in the 
proximal hip girdle muscles in both lower extremities.  
According to the examiner, this was consistent with a 
peripheral nerve abnormality known as amyotrophy syndrome.  
Reportedly, this did not imply any direct muscle involvement.  
While more commonly seen in diabetes, it could also, 
according to the examiner, be a part of sarcoidosis.  In the 
opinion of the examiner, there was no definite clinical 
evidence of peripheral neuropathy.

Received in May 2005 were VA outpatient treatment records 
dated in October 2004 and April 2005, showing treatment 
during that time for various dental problems.

Analysis

Dental Claim

The veteran in this case seeks service connection for a 
dental disability/disorder, claimed as the residual of 
inservice dental "trauma," or, in the alternative, 
service-connected sarcoidosis.

In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005). 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Finally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. § 4.149 
(1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  The 
provisions of that regulation were added to 38 C.F.R. 
§ 3.381, which now notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's dental disorder, including carious or missing 
teeth, for the purpose of receiving disability compensation.  
Significantly, at no time during the veteran's period of 
active military service did she experience any "trauma" to 
her teeth.  In point of fact, during the course of inservice 
dental treatment in April 1992, the veteran specifically 
denied any history of trauma.  Significantly, the VA General 
Counsel has held in a precedential opinion that merely to 
have had dental extractions during service is not tantamount 
to dental trauma, because treatment of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97 (Jan. 22, 1997).  Under the 
circumstances, service connection for the veteran's dental 
disorder/condition for compensation purposes must be denied.

As noted above, a veteran may be entitled to service 
connection for the purpose of receiving VA outpatient dental 
treatment where he or she qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161, such as veterans having a compensable service-
connected condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. § 17.161 (2005).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service connected and compensable 
in degree; or

(B) is service connected, but not 
compensable in degree, if:

(i) the dental condition or 
disability is shown to have been in 
existence at the time of the 
veteran's discharge or release from 
active military, naval, or air 
service;

(ii) the veteran had served on 
active duty for a period of not less 
than 180 days or, in the case of a 
veteran who served on active duty 
during the Persian Gulf War, 90 days 
immediately before such discharge or 
release; and

(iii) application for treatment is 
made within 90 days after such 
discharge or release, except that 
(1) in the case of a veteran who 
reentered active military, naval, or 
air service within 90 days after the 
date of such veteran's prior 
discharge or release from such 
service, application may be made 
within 90 days from the date of such 
veteran's subsequent discharge or 
release from such service, and (2) 
if a disqualifying discharge or 
release has been corrected by 
competent authority, application may 
be made within 90 days after the 
date of correction; and 

The veteran's certificate of 
discharge or release from active 
duty does not bear a certification 
that the veteran was provided, 
within the 90-day period immediately 
before the date of such discharge or 
release, a complete dental 
examination (including dental X-
rays) and all appropriate dental 
services and treatment indicated by 
the examination to be needed.

(C) is a service-connected dental 
condition or disability due to combat 
wounds or other service trauma, or of a 
former POW;

(D) is associated with and is aggravating 
a disability resulting from some other 
disease or injury which was incurred in 
or aggravated by active military, naval, 
or air service;

(E) is a nonservice-connected condition 
or disability of a veteran for which 
treatment was begun while such veteran 
was receiving hospital care under this 
chapter and such services and treatment 
are reasonably necessary to complete such 
treatment; or where

(F) the veteran is a former POW who was 
detained or interned for a period of not 
less than 90 days;

(G) the veteran has a service-connected 
disability rated as total; or where 



(H) the dental treatment is medically 
necessary (i) in preparation for a 
hospital admission, or (ii) for a veteran 
otherwise receiving care or services 
under this chapter.  38 U.S.C.A. 
§ 1712(a)(1) (West 2002).

The provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth as follows:

(a) Class I.  Those having a service-
connected compensable disability or 
condition may be authorized any dental 
treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment, and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II(1)(i).  Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if:  
(A) They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days; (B) 
application for treatment is made within 
90 days after such discharge or release; 
(C) the certificate of discharge or 
release does not bear certification that 
the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and (D) Department of Veterans 
Affairs dental examination is completed 
within six months after discharge or 
release, unless delayed through no fault 
of the veteran.

Class II(1)(ii).  Those veterans 
discharged from their final period of 
service after August 12, 1981, who had 
reentered active military service within 
90 days after the date of discharge or 
release from a prior period of active 
military service may apply for treatment 
of a service-connected noncompensable 
dental condition relating to any such 
periods of service within 90 days from 
the date of their final discharge or 
release.  (iii) If a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within 90 days after the date of 
correction.

(c) Class II(a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.

(e) Class II(c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.

(f) Class IIR (Retroactive).  Any veteran 
who had made prior application for and 
received dental treatment from the 
Department of Veterans Affairs for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service 
may be authorized such previously denied 
benefits under the following conditions:  
(1) Application for such retroactive 
benefits is made within one year of 
April 5, 1983.  (2) Existing Department 
of Veterans Affairs records reflect the 
prior denial of the claim.  All Class IIR 
treatment authorized will be completed on 
a fee-basis status.

(g) Class III.  Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability.

(h) Class IV.  Those whose service-
connected disabilities are rated at 100 
percent by schedular evaluation or who 
are entitled to the 100 percent rate by 
reason of individual unemployability may 
be authorized any needed dental 
treatment.

(i) Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Section 
17.47(g).

(j) Class VI.  Any veteran scheduled for 
admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C.A. 
may receive outpatient dental care which 
is medically necessary, i.e., as for a 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.  38 C.F.R. 
§ 17.161.

In the present case, it is clear that, based on the evidence 
of record, the veteran was discharged from military service 
under honorable conditions after having served a period of 
greater than 180 days.  Similarly clear is the fact that, at 
the time of the veteran's discharge, her dental condition was 
obviously in existence.  As noted above, the veteran's 
certificate of discharge or release from service bore no 
certification that the veteran had been provided, within the 
90-day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate and necessary dental treatment.  What is lacking 
is an application for dental treatment which was made within 
90 days after the veteran's discharge from service. 

In that regard, the Board notes that, as to noncompensable 
service-connected dental disabilities, pursuant to 
38 U.S.C.A. § 1712(b)(2) (West 2002), a member of the armed 
services, upon discharge from a period of active military, 
naval, or air service of not less than 180 days, is to be 
provided with a written explanation of the provisions of 
38 U.S.C.A. § 1712(b)(1) (West 2002).  Further, a statement 
signed by the member acknowledging receipt of such 
explanation (or if the member refuses to sign such statement, 
a certification that the member was provided with such an 
explanation) is to be entered in the member's service 
records.  Significantly, no such statement occurs in the 
veteran's service records.

In Mays v. Brown, 5 Vet. App. 302 (1993), the Court held 
that, because statutory Section 1712 requires that the 
relevant service department Secretary notify veterans of the 
application time limits for VA outpatient dental treatment, 
where the relevant Service Secretary has failed to comply 
with the notification provision set forth in 38 U.S.C.A. 
§ 1712(b)(2), the application time limit set forth in 
38 U.S.C.A. § 1712(b)(1)(B)(ii) and 38 C.F.R. 
§ 17.123(b)(1)(i)(B) does not begin to run.  Cf. Hamilton v. 
Brown, 4 Vet. App. 528, 545 (1993).  Accordingly, the 
veteran's claim for service-connected dental benefits 
received in March 2004 was timely filed.  Inasmuch as all 
other conditions for entitlement have been satisfied, the 
Board is of the opinion that the veteran is entitled to such 
VA outpatient dental treatment as may be reasonably necessary 
on a one-time only correction basis.


Increased Rating for Paresthesias of the Lower Extremities

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider it's history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).

In the present case, in a rating decision of August 1996, the 
RO granted service connection (and respective 10 percent 
evaluations) for paresthesias of the right and left lower 
extremities, effective from January 18, 1995, the date of the 
veteran's discharge from service.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal.

In the case at hand, at the time of a VA neurologic 
examination in April 1996, it was noted that, while the 
veteran's sensation was somewhat difficult to assess, there 
appeared to be no significant sensory loss.  On subsequent VA 
orthopedic examination in June 2001, sensation to light touch 
was intact and symmetrical in all dermatomes of the veteran's 
lower extremities.  The veteran was able to stand on her toes 
and heels, and extensor hallucus longus strength was 5/5.  A 
VA neurologic examination conducted in conjunction with that 
orthopedic examination showed evidence of only a mild 
vibratory and cold deficit, with no focal sensory deficit, 
normal motor strength, bulk, and tone, and symmetrical knee 
jerks.  As of the time of a recent VA lower extremity 
examination in February 2005, the veteran's right lower 
extremity showed no evidence of muscle atrophy, and both 
muscle strength and primary sensation to light touch and 
vibration were within normal limits.  The veteran's left 
lower extremity exhibited normal muscle mass, tone, and 
strength, with no muscle atrophy.  Primary sensation to light 
touch and vibration were once again described as normal.

Pursuant to applicable law and regulation, the 10 percent 
evaluation currently in effect for the veteran's service-
connected paresthesias of the right and left lower 
extremities contemplates the presence of mild incomplete 
paralysis of, in this case, the sciatic or femoral nerves, 
with the term "incomplete paralysis" indicating a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis, whether due to varied level 
of the nerve lesion or to partial regeneration.  When 
involvement is wholly sensory, the rating should be for the 
mild, or at the most, moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8526 (2005).

As is clear from the above, the veteran's lower extremity 
involvement is almost exclusively sensory in nature.  
Moreover, clinical manifestations of the veteran's 
paresthesias are clearly no more than mild in severity.  
Motor strength has consistently been described as 5/5, and 
there is no evidence of muscle atrophy or a loss of muscle 
mass.  Under the circumstances, the Board is of the opinion 
that the respective 10 percent evaluations currently in 
effect for the veteran's service-connected paresthesias of 
the right and left lower extremities is appropriate, and that 
increased ratings are not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a dental disorder for the purpose of 
obtaining VA outpatient dental treatment on a one-time 
correction basis is granted.

An initial evaluation in excess of 10 percent for paresthesis 
of the right lower extremity is denied.

An initial evaluation in excess of 10 percent for paresthesis 
of the left lower extremity is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected sarcoidosis.  In 
that regard, it is contended that current manifestations of 
that disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the noncompensable schedular evaluation now 
assigned.

Based on the evidence of record, the veteran's claim of 
service connection for sarcoidosis was received in November 
1995.  In a rating decision of August 1996, the RO granted 
service connection (and a noncompensable evaluation) for 
sarcoidosis, effective from January 18, 1995, the date 
following the veteran's discharge from service.

The Board notes that, effective October 7, 1996, the 
schedular criteria for evaluation of certain service-
connected respiratory disorders (including pulmonary 
sarcoidosis) underwent revision.  Prior to that date, the 
veteran's sarcoidosis would have been evaluated by analogy to 
unspecified pneumoconiosis, with a 10 percent evaluation 
requiring evidence of definite symptomatology such as 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
38 C.F.R. § 4.97, Diagnostic Code 6802 (effective prior to 
October 7, 1996).  Effective October 7, 1996, the veteran's 
service-connected sarcoidosis would have been evaluated on a 
somewhat different basis, with a noncompensable evaluation 
requiring evidence of chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  A 30 
percent evaluation, under those same regulations, would 
require demonstrated evidence of pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (1995).

In the veteran's case, a review of the record discloses that, 
at the time of a VA general medical examination in December 
1995, the veteran stated that she was taking no medications.  
A subsequent VA respiratory examination in July 1996 yielded 
a similar result, with the veteran stating that she had never 
been treated with steroids, and was currently taking only 
vitamins.  However, at the time of VA outpatient treatment in 
December 1997, one of the medications listed was methyl 
prednisolone at a 4-milligram taper.  Significantly, during 
the course of a substantive appeal in June 1998, the veteran 
indicated that she was taking corticosteroids on a 
"maintenance" basis.  Moreover, at the time of VA respiratory 
examinations in June 1998 and June 2001, the veteran 
indicated that she had been or was currently taking 
prednisone.



Based on a review of current evidence of record, it would 
appear that the veteran is no longer taking prednisone or any 
other steroid for control of her service-connected 
sarcoidosis.  Nonetheless, there remains some question as to 
whether the veteran was, in fact, ever taking prednisone or 
any other steroid for control of her service-connected 
disability.  This is particularly the case given that almost 
all mention of prednisone in the file is via history provided 
by the veteran, and the fact that, in a statement of May 
1999, the veteran indicated that she had been taking the 
"corticosteroid medication" Lansoprazole in the form of a 
15-milligram caplet.  Significantly, based on a review of 
relevant data, Lansoprazole is not, in fact, a 
corticosteroid.

In light of the aforementioned, the Board is of the opinion 
that further development of the evidence, to include a VA 
examination, is required prior to a final adjudication of the 
veteran's claim for an increased evaluation for service-
connected sarcoidosis.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2005, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and her 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA examination, by a 
specialist with expertise in the 
pathology of sarcoidosis, if at all 
possible.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

(a)  As regards the requested 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  Following 
completion of the examination, the
examiner should specifically describe any 
and all symptomatology directly 
attributable to sarcoidosis.  In so 
doing, the examiner should, to the extent 
possible, avoid any reference to the 
veteran's paresthesias of the right and 
left lower extremities, left shoulder 
dislocation, left thumb laceration, 
contracture of the left fifth proximal 
interphalangeal joint, and degenerative 
joint disease of the lumbosacral spine, 
all of which are currently assigned 
separate service-connected evaluations.  

(b)  Following completion of the 
examination and a full review of the 
veteran's claims folder, the examiner 
should, to the extent possible, 
specifically indicate whether, based on 
the evidence of record, the veteran ever 
took prednisone or any other 
corticosteroid for treatment of her 
service-connected sarcoidosis.  Should it 
be determined that the veteran did, in 
fact, take prednisone or some other 
corticosteroid, the examiner should, to 
the extent possible, specifically 
indicate the exact period of time during 
which the veteran was taking such 
medication(s).  All such information, 
when obtained, should be made a part of 
the veteran's claims folder.

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
sarcoidosis.  Should the benefit sought 
on appeal remain denied, the veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in April 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


